Name: Council Regulation (EC) No 880/2002 of 27 May 2002 amending Regulation (EC) No 1334/2000 setting up a Community regime for the control of exports of dual-use items and technology
 Type: Regulation
 Subject Matter: technology and technical regulations;  cooperation policy;  trade policy;  information and information processing;  tariff policy
 Date Published: nan

 Avis juridique important|32002R0880Council Regulation (EC) No 880/2002 of 27 May 2002 amending Regulation (EC) No 1334/2000 setting up a Community regime for the control of exports of dual-use items and technology Official Journal L 139 , 29/05/2002 P. 0007 - 0008Council Regulation (EC) No 880/2002of 27 May 2002amending Regulation (EC) No 1334/2000 setting up a Community regime for the control of exports of dual-use items and technologyTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof,Having regard to the proposal from the Commission,Whereas:(1) Under Regulation (EC) No 1334/2000(1) dual-use items (including software and technology) must be subject to effective control when they are exported from the Community.(2) Under Article 21 of Regulation (EC) No 1334/2000, an authorisation is required for intra-Community transfers of the dual-use items and technology listed in Annex IV to that Regulation. That Annex includes in particular items subject to control in the context of the Nuclear Suppliers Group (NSG) and the Wassenaar Arrangement.(3) The political commitments made by the Member States in the context of the NSG or the Wassenaar Arrangement must be applied in strict compliance with the principles established by Community law, particularly the Treaty establishing the European Community and the Treaty establishing the European Atomic Energy Community. Both Treaties establish the principle of the free movement of goods within the Community, and dual-use items are subject to this principle.(4) Annex IV to Regulation (EC) No 1334/2000 constitutes an exception to the principle of the free movement within the Community of dual-use items. This exception arises from the political commitments made by the Member States and the sensitivity of the items concerned.(5) Since some of the items are less sensitive in terms of proliferation, control of their transfer within the Community under Regulation (EC) No 1334/2000 does not seem justified.(6) Regulation (EC) No 1334/2000 should therefore be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1Annex IV to Regulation (EC) No 1334/2000 is hereby amended as follows:1. In Part I, headings 3A002.g.2, 6A001.a.1.b.2, 6A001.a.1.b.3, 6A001.a.1.b.4, 6A001.a.1.b.5, 6A001.a.2.d, 8A002.o.3.a, 8A002.p and 8D002 shall be deleted.2. Part II shall be amended as follows:(a) headings 1C012.a, 3A201.a, 3A228.c, 6A203.b and 6E201 shall be deleted;(b) heading 1E001 shall be replaced by the following: ">TABLE>";(c) heading 3E201 shall be replaced by the following: ">TABLE>"Article 2This Regulation shall enter into force on the fifth day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 May 2002.For the CouncilThe PresidentM. Arias CaÃ ±ete(1) OJ L 159, 30.6.2000, p. 1. Regulation as last amended by Regulation (EC) No 2432/2001 (OJ L 338, 20.12.2001, p. 1).